Coleman, J.,
concurring and dissenting.
I concur in all aspects of Judge Barrow’s opinion except the holding that the trial judge erred by admitting the evidence that an “almost colorless” trilobal carpet fiber found in the defendant’s car was microscopically the same as another “almost colorless” trilobal carpet fiber taken from the missing child’s nightshirt. The fact that a fiber of the same color and configuration as one known to have been found on the victim’s nightshirt was also found in the defendant’s car where the victim was suspected of having been (and which the other fiber evidence tended to prove) was relevant and, therefore, admissible along with the other circumstantial evidence as tending to prove that the child may have been in the car. Admittedly, the fact that trilobal nylon fiber of this type is common and prevalent in many carpets and that these two fibers were not shown to have originated from the same source diminishes the probative value of such evidence; however, those facts go to the weight that the fact finder is entitled to give the evidence and not its admissibility. “The test establishing relevance [and, therefore, admissibility,] is not whether the proposed evidence conclusively proves a fact, but whether it has any tendency to establish a fact at issue.” Wise v. Commonwealth, 6 Va. App. 178, 188, 367 S.E.2d 197, 203 (1988) (emphasis added).
The majority’s holding contravenes the established evidentiary rule that circumstantial evidence should be liberally admitted, despite its slight relevance, if its probative value is not outweighed by its prejudicial effect. Id. at 188, 367 S.E.2d at 203; Cantrell v. Commonwealth, 7 Va. App. 269, 287, 373 S.E.2d 328, 337 (1988).
[W]here the proper determination of a fact depends upon circumstantial evidence, the safe, practical rule to follow is that in no case is evidence to be excluded of facts or circumstances connected with the principal transaction, from which an inference can be reasonably drawn as to the truth of a disputed fact.
The modem doctrine in this connection is extremely liberal in the admission of any circumstance which may throw light upon the matter being investigated.
Widgeon v. Commonwealth, 142 Va. 658, 664, 128 S.E. 459, 461 (1925); see also Peoples v. Commonwealth, 147 Va. 692, 704, 137 *603S.E. 603, 606 (1927); Hope v. Commonwealth, 8 Va. App. 491, 496, 386 S.E.2d 807, 810 (1989), aff’d en banc, 10 Va. App. 381, 392 S.E.2d 830 (1990).
The majority concludes that the carpet fiber evidence was not admissible because it is not reasonable to infer from the fact that a common fiber found in the defendant’s car was microscopically the same as one known to have been on the victim’s nightshirt that the victim had probably been in the defendant’s car. The majority states that such an inference is permissible only if the fact finder could reasonably find that the fiber was more likely to have come from the child’s clothing while she was in the car than from someone else. The majority, in support of its conclusion, posits that the fiber in the defendant’s car could have come from many sources, including other occupants of the vehicle, who could have picked up the fiber from a common source within the complex without the victim ever having been in his vehicle. The majority states that to be admissible, the Commonwealth had to prove that “it was slightly more probable that [the fiber found in the defendant’s car] came from the child’s clothing than from some other source.” In my view, the majority confounds principles of when evidence is admissible to prove a fact with when the facts are sufficient to prove an element of the offense.
Clearly, the fact that such a common fiber was found in the defendant’s car and on the child’s nightshirt would be insufficient to support a finding of guilt, or even to support the factual conclusion that the child probably had been in the defendant’s vehicle. However, the fact that two carpet fibers of the same color and configuration were found on the victim’s clothing and in the defendant’s car is but one of many circumstances that has some logical tendency, admittedly very slight, which may be considered along with other evidence to prove a fact in issue. Epperly v. Commonwealth, 224 Va. 214, 230, 294 S.E.2d 882, 891 (1982) (“Every fact, however remote or insignificant, that tends to establish the probability or improbability of a fact in issue, is admissible”); see also Cantrell, 1 Va. App. at 287, 373 S.E.2d at 337. Standing alone, the carpet fiber evidence has very little probative value in proving that the victim had been in the defendant’s vehicle, but it is another circumstance consistent with guilt which may ultimately, along with a series of other circumstances that are more than mere coincidence, point unerringly to an accused, and may exclude any reasonable hypothesis of innocence and prove guilt beyond a reasonable doubt.
*604“[W]hile a single circumstance, standing alone, may appear to be entirely immaterial and irrelevant, it frequently happens that the combined force of many concurrent and related circumstances, each insufficient in itself, may lead a reasonable mind irresistibly to a conclusion.”
Widgeon, 142 Va. at 664, 128 S.E. at 461 (quoting Karnes v. Commonwealth, 125 Va. 758, 764, 99 S.E. 562, 564 (1919)); see also Peoples, 147 Va. at 704, 137 S.E. at 606; Hope, 8 Va. App. at 496, 386 S.E.2d at 810.
In my opinion, the trial court did not err by admitting the carpet fiber evidence, even though its probative value was minimal. Accordingly, I would reverse and remand for a new trial, but on remand, I would permit the introduction of the carpet fiber evidence.